DIANE S. SYKES, J.
¶ 43. (dissenting). I respectfully dissent. For the reasons more fully stated by *407Judge Cane in his dissent in the court of appeals, I conclude that City of Janesville v. WERC, 193 Wis. 2d 492, 535 N.W.2d 34 (Ct. App. 1995), controls this case, and cannot be distinguished. Eau Claire County v. General Teamsters Union Local No. 662, 228 Wis. 2d 640, 651-52, 654-56, 599 N.W.2d 423 (Ct. App. 1999).
¶ 44. The statute at issue in City of Janesville, Wis. Stat. § 62.13(5), which governs reviews of disciplinary actions against municipal police and fire personnel, was enacted together with the statute at issue in this case, Wis. Stat. § 59.52(8), which governs reviews of disciplinary actions against county law enforcement personnel. 1993 Wis. Act 53. As Judge Cane noted, the procedures are nearly identical, "parallel[ing] each other almost word for word." Eau Claire County, 228 Wis. 2d at 652. City of Janesville held that Wis. Stat. § 62.13(5) provides the exclusive method for obtaining review of municipal police and fire personnel disciplinary decisions, superseding any irreconcilable collective bargaining agreement provisions, specifically, arbitration. City of Janesville, 193 Wis. 2d at 509-11.
¶ 45. The majority does not overrule City of Janesville, but, rather, distinguishes it on the basis of certain procedural differences between the two statutory schemes, differences which, like Judge Cane, I find too minor to "justify a conclusion that the legislature must have intended to allow arbitration after the required statutory just cause hearing. ..." Eau Claire County, 228 Wis. 2d at 656. When statutes are enacted together and concern the same subject matter, they are considered in pari materia and are construed together and harmonized. State v. Wachsmuth, 73 Wis. 2d 318, 325, 243 N.W.2d 410 (1976). Accordingly, and for the *408reasons more fully stated by Judge Cane in the court of appeals, id. at 654-56,1 respectfully dissent.
¶ 46. I am authorized to state that Justice DAVID T. PROSSER joins this dissent.